IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,604



                     EX PARTE JOSEPH MARK DAIGLE, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 52293-D IN THE 320 TH JUDICIAL DISTRICT COURT
                          FROM POTTER COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to ninety-nine years’ imprisonment. The Seventh Court of Appeals

affirmed his conviction. Daigle v. State, No. 07-07-0264-CR (Tex. App. – Texarkana, May 24,

2010).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. The State responds that
                                                                                                      2

Applicant’s appellate counsel died on May 30, 2011, and that his secretary made a diligent search

of appellate counsel’s file in Applicant’s case, but was unable to find any correspondence showing

that appellate counsel notified Applicant that his conviction had been affirmed on direct appeal and

advising him of his right to file a pro se petition for discretionary review. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-07-0264-

CR that affirmed his conviction in Case No. 52293-D from the 320th Judicial District Court of Potter

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: August 24, 2011
Do not publish